Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because it is related to a computer readable medium which can be interpreted to include transitory signals. The Examiner recommends amending the claim to recite a non-transitory computer readable medium.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beigi US 2015/0347734 (cited in the IDS). 
	Regarding claim 1, Beigi discloses a computer-implemented method for verifying an electronic device user (see paragraph 0003 data security using multifactor authentication on a handheld device, note in figure 2 the processing is carried out with a computer, biometric sensor 1 [microphone] and biometric sensor 2 [camera], etc.)
	
    PNG
    media_image1.png
    230
    434
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    573
    773
    media_image2.png
    Greyscale



, 2the method comprising the steps of:  3issuing at least one action instruction to an electronic device user using a 4notification mechanism of the electronic device (see paragraph 0097 and paragraph 0122, as discussed in detail in the reference various displayed prompts can be used such as asking the user to read a displayed random prompt, or turn the face in a special way instructed by the application etc, one or more types of liveness test can be used);

    PNG
    media_image3.png
    266
    509
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    323
    529
    media_image4.png
    Greyscale
 



 5recording response data from a plurality of data acquisition systems of the 6electronic device, the response data pertaining to the user's response to the at least one action 7instruction (see above paragraphs 0097 and 0122, also see above figure 2, the user’s responses can be recorded with the microphone and/or camera);  8processing the response data to form classification scores (see paragraph 0059 and 0095, each biometric produces a score [interpreted as classification score]);

    PNG
    media_image5.png
    595
    517
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    693
    490
    media_image6.png
    Greyscale



  9combining the classification scores to form a classification value (see above paragraphs 0059 and 0095 and paragraph 0234);

    PNG
    media_image7.png
    516
    520
    media_image7.png
    Greyscale

 and  10verifying the user if the classification value satisfies a threshold, 11wherein each of the at least one action instruction comprises a liveness challenge (see above paragraph 0234, a predefined threshold is used for making a hard binary decision, as discussed above in paragraph 0097 the instructions involve liveness challenges).
	Regarding claim 2, Beigi discloses wherein at least one action instruction comprises 2an audio challenge and a motion challenge (see paragraph 0097 above).
	Regarding claim 3, Beigi discloses wherein the plurality of data acquisition 2systems comprises a first data acquisition system and a second data acquisition system, wherein 3the first data acquisition system is different to the second data acquisition system (see figure 2 above as well as discussion above, biometric inputs can be from a camera and a microphone).
	Regarding claim 4, Beigi discloses wherein the step of processing the response 2data to form classification scores comprises processing the response data to identify the 3likelihood of at least one characteristic pattern associated with an action instruction (see paragraph 0234 discloses likelihood score of speech recognition etc.).
	Regarding claim 5, Beigi discloses wherein processing the response data to identify 2the likelihood of at least one characteristic pattern associated with an action instruction 3comprises processing video data to assess the classification score of at least one characteristic 4motion associated with the action instruction (see at least figure 26 which discloses an enrollment video capture progress and paragraph 0234 discussed above).

    PNG
    media_image8.png
    1195
    834
    media_image8.png
    Greyscale


	Regarding claim 6, Beigi discloses performing visual speech recognition on the video data (see paragraph 0097 above).
	Claims 14-15 are similarly analyzed to claim 1. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beigi in view of Wang et al. US 9,202,105 (hereinafter “Wang”, cited in the IDS).
Regarding claim 7, as discussed Beigi discloses the limitations of claim 6. Beigi further discloses as discussed a score for the biometrics (see paragraph 0095) and that the liveness challenge can be accomplished by prompting the user to turn their face in a special way instructed by the application (see paragraph 0152).

    PNG
    media_image9.png
    300
    525
    media_image9.png
    Greyscale

	Beigi however does not however go into more detail regarding the processing involved with this thus does not explicitly disclose performing a plurality of head pose estimations on the video data;  4processing the plurality of head pose estimations to form extracted pose 5information; and  6forming a facial action classification score using the extracted pose information.
	Wang discloses a computing device that captures video information of the user over a period of time to determine whether the user performs an action indicative of a physical person such as tilting her head, and comparing the action to a model with a level of confidence (see col. 2 lines 26-40)

    PNG
    media_image10.png
    271
    439
    media_image10.png
    Greyscale

	Beigi and Wang are analogous art because they are from the same field of endeavor of user authentication with prompting motion in the user. 
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine Beigi and Wang to carry out the limitations of claim 7 of determining head pose estimations and using them to form a score as taught by Wang. The motivation would be to be able to compare the head poses in the videos to determine if the person is alive. 

	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Beigi in view of Rodrigues et al. Robustness of multimodal biometric fusion methods against spoof attacks (hereinafter Rodrigues). 
	Regarding claim 9, as discussed above Beigi discloses the limitations of claim 1.
	Beigi does not explicitly disclose assessing a quality score for at least one data type. 
	Rodrigues discloses a multimodal biometric system that considers the quality of the samples in the fusion scheme to come up with a decision module which decides if the inputs are genuine or imposter (see figure 1).

    PNG
    media_image11.png
    382
    580
    media_image11.png
    Greyscale

	Beigi and Rodrigues are analogous art because they are from the same field of endeavor of multimodal biometric systems. 
	Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine Beigi and Rodrigues to determine the quality score of the different inputs and use this as part of the combination of scores to give higher weights to higher quality samples. Indeed as discussed above in paragraph 59 Beigi discloses that the inputs can be weighted. By weighting the inputs due to their score the system would give enhanced results. 
	Regarding claim 10, Rodrigues discloses considering the illumination of the samples (see section 3, experiments)

    PNG
    media_image12.png
    385
    596
    media_image12.png
    Greyscale

	Regarding claim 11, as discussed Beigi discloses that the multimodal system may consider audio recognition, thus along the same lines as determining the quality of the image data it would be obvious to one of ordinary skill in the art to determine audio quality in determining the fusion of factors for the multimodal system. 
	Regarding claims 12-13, as discussed above Rodrigues discloses determining the quality of the biometric samples, and in paragraph 0059 Beigi discloses that different weights can be applied to different inputs. 





Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached 892 notice of references cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669